                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                   (LUFKIN DIVISION)

In re:
TEXAS PELLETS, INC. AND GERMAN
                                         §
                                         §
                                             CASE NO. 16-90126
                                                                       EOD
                                                                       06/11/2020
PELLETS TEXAS, LLC                       §
                                         §
                   Debtors,              §   CHAPTER 11
                                         §
                                         §
                                         §   JOINTLY ADMINISTERED
                                         §   UNDER CASE NO. 16-90126
                                         §
TEXAS PELLETS, INC. AND GERMAN           §
PELLETS TEXAS, LLC                       §
                                         §
                   Plaintiffs,           §
VS.                                      §
                                         §
SPECIALIZED MAINTENANCE                  §
SERVICES, INC., MILTON J. WOOD           §
FIRE PROTECTION, INC., AND               §
COGBILL CONSTRUCTION, L.L.C.             §
                                         §   ADVERSARY NO. 19-09003
                   Defendants.           §
                                         §
                                         §
                                         §
                                         §
                                         §
                                         §
                                         §
                                         §
                                         §
                                         §
                                         §
                                         §
                                         §

           CONSENT JUDGMENT AS TO DEFENDANTS SPECIALIZED
       MAINTENANCE SERVICES, INC. AND COGBILL CONSTRUCTION, LLC




                                         1

America:0105342/00005: 82956328v.1
        Considering the Motion for Entry of Consent Judgment (the “Motion”) filed by Texas

Pellets, Inc. (“TPI”) and German Pellets Texas, LLC (“GPTX”) as the Reorganized Debtors

(collectively, “Plaintiffs” or “Debtors”), and further considering the agreement to enter into this

Consent Judgment by Specialized Maintenance Services, Inc. and Cogbill Construction, L.L.C.,

(collectively “Defendants”) in this adversary proceeding, in the above-captioned lawsuit, the

Court hereby finds and orders as follows:

        A.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(b) and

1334. Venue of the Chapter 11 Case and the Motion in this district is proper pursuant to 28

U.S.C. §§ 1408 and 1409.

        B.       The following Defendants have filed the following liens (the “Liens”):

                 (1)     Specialized Maintenance Services, Inc. – Affidavit for Mechanic’s and
                         Materialman’s Lien Affidavit in the amount of $18,449.50 recorded on
                         October 29, 2015, at Vol. 1135, Page 381, Official Records of the Tyler
                         County, State of Texas.
                 (2)     Cogbill Construction, LLC – Affidavit for Claim for Mechanic’s and
                         Materialmen’s Lien in the amount of $5,531.29 recorded on October 30,
                         2015, at document reference number 2015035808, Official Records of
                         Jefferson County, State of Texas.

        C.       The following claims were either filed by Defendants or scheduled by the Debtors

(the “Claims”):

                 (1)     Claim No. 2 [Case No. 16-90126] filed by Specialized Maintenance
                         Services, Inc. against Texas Pellets, Inc. in the amount of $11,640.00 on
                         May 17, 2016 scheduled on Schedule E of the Schedules of Assets and
                         Liabilities filed by German Pellets, Texas LLC. [Docket #634] in the
                         amount of $11,640.300 on May 31, 2016.

                 (2)     Claim No. 1 [Case No. 16-9026] and Claim No. 2 [Case No. 16-90127]
                         filed by Cogbill Construction, LLC against Texas Pellets, Inc. in the
                         amount of $44,712.24 on May 16, 2016 scheduled on Schedule E of the
                         Schedules of Assets and Liabilities filed by German Pellets Texas, LLC.




                                                 2

America:0105342/00005: 82956328v.1
        IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the Liens and

Claims, and any further claim, asserted by any and all of the Defendants in the above-captioned

bankruptcy cases of TPI and GPTX shall be treated as general unsecured claims for all purposes,

including, but not limited to, voting and distributions, subject to any and all counterclaims,

claims, rights of setoff and recoupment, or other defenses thereto.

        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that this Court hereby

authorizes and directs the Clerk of Court and Recorder of Mortgages for Tyler and Jefferson

Counties, State of Texas, to cancel from their records (by making the appropriate notations in the

margins of such instruments), each of the Liens set forth above.

        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the Claims are

hereby ALLOWED as general unsecured claims only in the amounts set forth below; and to the

extent asserted as secured or administrative claims, the below claims are reclassified as general

unsecured claims:

                                                                                        Allowed
                                                                               Claim
           Debtor                                  Claimant                              Claim
                                                                              Number
                                                                                        Amount
Texas Pellets, Inc.                  Specialized Maintenance Services, Inc.    2-1     $11,640.00
Texas Pellets, Inc.                  Cogbill Construction, L.L.C.              1-1     $44,712.24
German Pellets Texas, LLC            Cogbill Construction, L.L.C.              2-1     $     0.00


        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that the total amount

of $127,977.24 from the Distribution Reserve as defined under May 16, 2019 Order Granting

the Debtors’ Motion for Entry of an Order Authorizing (A) the Sale of Substantially All of

the Debtors’ Assets, and (B) the Assumption and Assignment of Certain Executory Contracts

and Unexpired Leases [Docket # 1163], relating to the Claims, is hereby released and is to be

paid to the Bond Trustee as Sale Proceeds under Paragraph 29 of the Sale Order.


                                                     3

America:0105342/00005: 82956328v.1
        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that nothing in

the Motion or this Order constitutes a waiver of the rights of the Debtors or their estates to object

to any claims not previously disallowed or to assert any claims, counterclaims rights of offset

or recoupment or any other claims against any claimants asserting claims against the Debtor, all

of which rights are expressly preserved.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the entry of this

separate consent judgment as against these particular defendants is appropriate under Fed. R.

Civ. P. 54(b) and that this constitutes a final judgment as to such defendants.



                                           Signed on 06/11/2020




                                         THE HONORABLE BILL PARKER
                                         CHIEF UNITED STATES BANKRUPTCY JUDGE




                                                  4

America:0105342/00005: 82956328v.1
Submitted by:

/s/ C. Davin Boldissar
C. Davin Boldissar (#29094)
Bradley C. Knapp (#35867)
LOCKE LORD LLP
601 Poydras St., Suite 2660
New Orleans, Louisiana 70130
(504) 558-5210 (Telephone)
(504) 910-6847 (Facsimile)
dboldissar@lockelord.com

Attorneys for Texas Pellets, Inc.
and German Pellets Texas, LLC

/s/ Lance Fox
Lance Fox (#07334850)
Creighton, Fox, Johnson & Mills PLLC
PO Box 5607
Beaumont, TX 77726
(409) 833-0062 (Telephone)
(409) 833-0084 (Facsimile)
lcf@cfjmlaw.com

Attorneys for Cogbill Construction, LLC


/s/ Alan R. Scheinthal
Alan R. Scheinthal (#17736640)
4635 Southwest Freeway
Suite 720
Houston, TX 77027
(713) 581-8393 (Telephone)
(713) 871-8642 (Facsimile)
ascheinthal@ScheinthalLawFirm.com

Attorneys for Specialized Maintenance
Services, Inc.




                                          5

America:0105342/00005: 82956328v.1
